      Case 2:20-cv-02474-KES Document 21 Filed 01/21/21 Page 1 of 1 Page ID #:45



1    JANNA K. LOWENSTEIN (SBN 225371)
     Lowenstein Disability Lawyers, A.L.C.
2         25350 Magic Mountain Pkwy Suite 300
          Valencia, CA 91355
3         Tel: (818) 905 6611
          Fax: (818) 789 1375
4         Email: jklowenstein@yahoo.com
5    Attorneys for Plaintiff
6

7                               UNITED STATES DISTRICT COURT
8                              CENTRAL DISTRICT OF CALIFORNIA
9

10   SHARON PERRONE                         )      CASE NO. 2:20-cv-02474-ODW-KES
                                            )
11                Plaintiff,                )      [PROPOSED] ORDER AWARDING
                                            )      ATTORNEYS FEES PURSUANT TO
12   vs.                                    )      EAJA 28 U.S.C. §2412(d) AND COSTS
                                            )      PURSUANT TO 28 U.S.C. §1920
13   ANDREW SAUL,                           )
     COMMISSIONER OF SOCIAL                 )
14   SECURITY                               )
                                            )
15             Defendant                    )
     ______________________________
16

17         Pursuant to the Stipulation between the parties, through their respective counsel,
18   awarding attorney’s fees under EAJA,
19         IT IS HEREBY ORDERED that EAJA fees are awarded in the amount of $1,890.80
20   in attorney’s fees as authorized by 28 U.S.C. § 2412, and $0.00 for costs as authorized by
21   28 U.S.C. § 1920, subject to the terms of the stipulation.
22

23
     Dated:    January 21, 2021                                   ______________________
24                                                                HON. KAREN E. SCOTT
                                                                  U.S. Magistrate Judge
25

26

27

28
     
                                                  1                  Order Awarding EAJA Fees
